Brown, P. J.:
This action was brought to recover damages caused by the flooding of plaintiff’s lands by water, which leaked from a reservoir of the defendant, and the plaintiff recovered a verdict for $850. The cause of action set forth in the complaint appears to have included a claim for permanent injury to the land or a depreciation in the value thereof caused by the construction of the reservoir. The jury, was, however, instructed by the court that the erection of the reservoir gave the plaintiff no right of action, and that the plaintiff’s right to recover was limited (1) to the injury to the rental or usable value of the land up to the commencement of the action, and (2) to such permanent injury thereto as had been caused by the leakage of water from the reservoir.
This instruction was clearly correct.
The property consisted of about four acres of land, within the corporate limits of the village of Rockville Center, in Queens county. Upon it was a dwelling house and some outbuildings adapted to and used for raising poultry, which stood upon high ground and were not affected by the water.
The amount of land overflowed was about one-lialf an acre, which was lower than the land around it, and received the natural drainage therefrom. In the winter time and in the wet seasons the water gathered there to some extent and left the ground in a soft condition. The plaintiff testified that he did not cultivate any of the land, but held it for sale as a private residence.
There were three occasions when the water leaked from the reservoir, viz., August, 1892, February, 1894, and November, 1894. Upon the first occasion the water stood on the land for two or three months, and on the last occasion about eight weeks. On this occasion the highway in front of the property was flooded, and ingress and egress to the property was had over adjoining land. On none of these occasions were any crops destroyed, nor does the testimony show that the plaintiff was put to any expense to repair any injury done to the land, or that there was any loss of use or rent. The only direct loss which the testimony discloses was that three cherry and some smaller trees were killed.
From this summary of the testimony, we think it is clear that if the case had rested upon this evidence, the jury would have had no *177basis from, which to calculate the damages, and the case would have justified a verdict for a nominal sum only.
The opinion of witnesses upon the question of damages was, however, offered and received, some of it over the defendant’s objection and exception. I quote substantially the whole of it as follows from the testimony of the plaintiff: “ Q. What has been done with the property since they commenced to flood it ? What have you been able to do with the property % A. I have been unable to do anything with the property as regards selling it. * * * Q. What was the amount of flooding ]xer year to that property ? A. Two hundred and fifty dollars. * * * Q. Has the place any selling or rental value to-day ? A. Not in proportion to its value at all; it might be sold for farming purposes. Q. It has no_ rental value whatever for the purposes for which you hold it ? [Objected to by the defendant as irrelevant, immaterial and incompetent. Objection overruled. Defendant excepts.] A. No, sir; it has not.”
John T. Runcie was called as a witness by the plaintiff, who, having testified that he "was a real estate agent in Rockville Centre and acquainted with the value of property there, was asked what the rental value of the property was before this reservoir was built, and what he estimated its rental value to be with the presence of the reservoir. These questions were admitted over defendant’s objection and exception, and the witness answered that the rental before the reservoir was constructed was from $250 to $300 per year, and after it was constructed $100 per year.
The same questions, against the defendant’s objection and exception, were asked of and answered by Lorenzo D. Simons, another real estate agent called by the plaintiff.
John H. Southard, a witness called for the plaintiff, was also permitted, against the defendant’s objection and exception, to testify that “to fix up ” the land flooded it was necessary to fill it up with earth and raise it two or three feet, and that to make that improvement it would cost about $900.
It further appeared on cross-examination of the plaintiff that for the year 1895 two acres of the land had been rented for agricultural purposes for five dollars per acre.
This testimony all falls into two classes: (1) That relating to permanent depreciation of value of-the land arising from its proximity *178to the reservoir; (2) the cost of filling up the land to .a height that would he above the height to which the water leaking from the reservoir had risen.
The first class was clearly inadmissible. It was consistent with the allegation of the’ complaint, but the plaintiff plainly had no right of action for any depreciation in the value of his land arising from the erection of the reservoir. The court so instructed the jury, but it denied a motion made to strike out the testimony, and the jury were not told to disregard it. It is impossible for this court to hold that it may not have affected their judgment. Its admission and the refusal to strike it out were errors for which the judgment may be reversed.
The judgment should he reversed and a new trial granted, with costs to abide the event.
All concurred, except Cullen, J., not sitting.
. Judgment reversed and new trial granted, costs to abide the event.